Citation Nr: 0014663	
Decision Date: 06/05/00    Archive Date: 06/15/00

DOCKET NO.  96-08 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to an increased rating for Boeck's 
sarcoidosis with tuberculosis bronchial lymph node right, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a compensable rating for hepatitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran, his spouse, and an acquaintance





ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from July 1948 to 
October 1952.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a December 1994 rating decision of the Department of 
Veterans Affairs (VA) Denver Regional Office (RO) which 
denied a rating in excess of 10 percent for Boeck's 
sarcoidosis with tuberculosis and a compensable rating for 
hepatitis.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim for an increased rating 
for hepatitis has been obtained by the RO.

2.  The veteran's hepatitis is resolved and asymptomatic, 
with no objective clinical evidence of demonstrable liver 
damage or mild gastrointestinal disturbance secondary to 
hepatitis.


CONCLUSION OF LAW

The criteria for a compensable rating for hepatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
4.114, Diagnostic Code 7345 (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that in March 
1951, he developed a burning pain in his chest just to the 
right of the sternum.  He was hospitalized the following 
month, where X-ray studies revealed right hilar lymph 
adenopathy.  After his admission, he became jaundiced and 
liver function tests and a biopsy revealed acute infectious 
hepatitis.  By December 1951, he was asymptomatic and his 
hepatitis was reportedly "cured" with normal liver function 
tests.  

Following his separation from service, in December 1952, the 
veteran filed a claim of service connection for, inter alia, 
hepatitis.  In connection with his claim, he was afforded a 
VA medical examination in May 1953.  On examination, he 
denied gastrointestinal symptoms and indicated that he was 
following no specific diet or taking medication.  The 
diagnoses included history of hepatitis, without residuals.  

By June 1953 rating decision, the RO granted service 
connection for hepatitis and assigned it an initial zero 
percent rating.

On February 1954 VA medical examination, the veteran again 
denied complaints regarding his gastrointestinal tract; he 
indicated his appetite was good and that he had no 
postprandial distress.  He reported he was following no 
special diet or taking any medication.  The diagnoses 
included infectious hepatitis, without residuals.  

In January 1956, the veteran was hospitalized after 
sustaining a stab wound to the chest in an altercation with 
his spouse.  No residuals of hepatitis were found.  In 
November 1956, he was again hospitalized for mumps.  The 
hospitalization report is negative for any notation of 
current hepatitis or residuals thereof.

In June 1991, the veteran filed a claim for increased rating 
for his service-connected disabilities.  In support of his 
claim, the RO obtained VA outpatient treatment records from 
January to July 1991 which are negative for complaint or 
findings of hepatitis or any evidence of residual disability.

In August 1991, the veteran was afforded a VA medical 
examination.  A history of hepatitis in 1951 was noted, with 
one liver biopsy consistent with infectious hepatitis and a 
second biopsy consistent with a granulomatous hepatitis.  
With respect to current symptoms, the veteran denied a 
recurrence of jaundice.  The diagnoses included hepatitis, 
resolved without known residuals.

VA outpatient treatment records dated from January to October 
1992 are negative for any complaint or findings referable to 
the presence of hepatitis.

In May 1994, the veteran again filed a claim for an increased 
rating for his service-connected disabilities, claiming that 
he had recently been hospitalized in April 1994 for "a 
severe episode of hepatitis" with a chronic cough and 
dysfunctional liver.  

In support of his claim, the RO obtained VA outpatient 
treatment records dated from April to November 1994.  The 
report of the April 1994 VA hospitalization is negative for 
findings of hepatitis or residuals thereof.  Liver function 
tests were within normal limits, and it was noted that the 
veteran had had negative hepatitis-B surface antigen as of 
1991.  An ultrasound showed a normal-sized liver, only 
remarkable for a minimally coarse echo texture which may be 
within normal limits.  The remaining VA clinical records from 
this period show that the veteran was treated for several 
complaints, including low back pain, depression, 
pansinusitis, obesity, and salmonella gastroenteritis.  No 
complaint or finding referable to hepatitis was noted.  

By December 1994 rating decision, the RO continued the zero 
percent rating for hepatitis.  The veteran appealed the RO 
determination, arguing that a higher rating was warranted.  

The RO obtained additional VA outpatient treatment records 
from October 1994 to April 1996.  These records are negative 
for any complaint or findings referable to hepatitis.

On VA medical examination in April 1996, the veteran denied 
symptoms related to hepatitis; a liver function test was 
normal.  The diagnoses included history of hepatitis in 1951 
with normal examination and laboratory evidence of normal 
liver function.

VA outpatient treatment records dated from April to July 1996 
are negative for complaints or findings referable to 
hepatitis.

In February 1997 and January 1998, the veteran testified at 
hearings at the RO that he had no symptoms referable to 
hepatitis, and that he was receiving no treatment therefor.  
He indicated that his stomach sometimes swelled up, although 
he did not know if that was related to hepatitis or not.  He 
argued, however, that an increased rating was warranted as he 
was unable to donate blood.

Additional VA and private clinical records from February 1997 
to May 1999 are negative for any complaint or clinical 
finding referable to the presence of hepatitis.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (1999).  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (1999), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's hepatitis has been rated by the RO under the 
provisions of 38 C.F.R. § 4.144, Diagnostic Code 7345.  Under 
those criteria, infectious hepatitis which is healed and 
nonsymptomatic is assigned a zero percent rating.  Infectious 
hepatitis with demonstrable liver damage with mild 
gastrointestinal disturbance warrants a 10 percent rating.  
Where there is minimal liver damage with associated fatigue, 
anxiety and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures, a 30 percent rating is assigned.  
Infectious hepatitis with moderate liver damage and disabling 
recurrent episodes of gastrointestinal disturbance, fatigue, 
and mental depression warrants a 60 percent rating.  A 100 
percent is warranted for infectious hepatitis with marked 
liver damage manifested by liver function tests and marked 
gastrointestinal symptoms or with episodes of several weeks' 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy. 

III.  Analysis

Initially, as the veteran asserts that his service-connected 
hepatitis has increased in severity, his claim for an 
increased rating is well grounded.  See Proscelle v. 
Derwinski, 1 Vet. App. 629 (1992).  Thus, VA has a duty to 
assist in the development of facts pertinent to the claim.  
Consistent with such duty, the veteran was afforded VA 
medical examination in April 1996 and the RO obtained the VA 
outpatient treatment records he identified.  The Board finds 
that the examination report and the outpatient treatment 
records contain sufficient information to rate the veteran's 
hepatitis in accordance with the applicable rating criteria.  
See Massey v. Brown, 7 Vet. App. 204 (1994).  Moreover, as 
neither he nor his representative has identified any 
outstanding, relevant evidence which may support his claim, 
the Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the veteran in developing the facts pertinent 
to his claims is required to comply with the duty to assist.  
38 U.S.C.A. § 5107(a).

On careful review of the record, the Board finds that a 
compensable rating for hepatitis is not warranted.  Since his 
separation from service, the veteran's hepatitis has 
consistently been described as resolved and/or asymptomatic.  
There have been no objective indications of associated 
anxiety, gastrointestinal disturbances, or the need for 
dietary restrictions or other therapeutic measures due to his 
in-service episode of hepatitis.  Moreover, there is no 
clinical or other competent evidence of record which in any 
way demonstrates that the episode of acute hepatitis during 
service resulted in any current liver damage or other 
residual impairment.  In fact, his post-service liver 
function tests have been consistently negative.  Moreover, 
although the veteran was treated during the pendency of this 
appeal for gastrointestinal upset, his symptoms were shown to 
have been attributable to salmonella, not hepatitis.  There 
is no objective medical evidence of gastrointestinal upset 
referable to hepatitis in the post-service evidence of 
record.  Again, his hepatitis has been described of late by 
medical professionals as nonsymptomatic.

The Board has considered the veteran's contentions that an 
increased rating is warranted for hepatitis as he is unable 
to give blood.  However, in the absence of demonstrable liver 
damage, mild gastrointestinal disturbances, or any other 
symptom set forth in the schedular criteria, a compensable 
rating for hepatitis is not warranted by reason of his 
claimed inability to donate blood.


ORDER

A compensable rating for hepatitis is denied.


	(CONTINUED ON NEXT PAGE)

REMAND

Consideration of the evidence compiled by and on behalf of 
the veteran leads to the conclusion that his claim for 
increased rating for Boeck's sarcoidosis with tuberculosis 
bronchial lymph node is well grounded under 38 U.S.C.A. § 
5107(a).  Thus, VA has a duty to assist in the development of 
facts pertinent to his claim. The duty to assist the veteran 
in obtaining evidence to support his claim includes 
conducting a contemporaneous medical examination, taking into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Private medical evidence regarding this veteran was received 
recently in the form of an August 1998 statement from J. 
Broughton, M.D., containing multiple diagnoses, including 
probable pulmonary fibrosis or interstitial lung disease 
possibly due to sarcoidosis, old tuberculosis, or 
bronchiectasis and recurrent bronchitis.  

The veteran most recently had VA medical examination for 
compensation purposes in April 1996, approximately four years 
ago.  At his February 1997 and January 1998 hearings, 
however, he testified that his disability had increased in 
severity since that examination.  Although recent VA 
outpatient treatment records have been submitted, they do not 
contain specific findings regarding the pertinent schedular 
criteria.  See Massey, supra.  The U.S. Court of Appeals for 
Veterans Claims (Court) has held that where a veteran claims 
that a disability is worse than when originally rated, and 
the available evidence is inadequate to evaluate the current 
state of the condition, the VA must provide a new 
examination.  Olsen v. Principi, 3 Vet. App. 480 (1992).  
Thus, a contemporaneous VA examination is now needed.

To ensure that the VA has met its duty to assist the veteran 
in developing the facts pertinent to the claim, the case is 
REMANDED for the following actions:

1.  The RO should contact the veteran and 
allow him to identify or submit records 
from medical care providers who have 
treated him recently for his service-
connected Boeck's sarcoidosis with 
tuberculosis bronchial lymph node.  After 
securing any necessary authorization for 
release of medical information, the RO 
should obtain copies of all records (not 
already of record) for association with 
the claims folder.

2.  Thereafter, the veteran should be 
afforded VA respiratory examination to 
determine the nature and current severity 
of his Boeck's sarcoidosis with 
tuberculosis bronchial lymph node.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with examination of the veteran.  The 
examination should include all necessary 
diagnostic studies, including pulmonary 
function testing.  After reviewing the 
claims folder, examining the veteran, and 
reviewing the results of any tests or 
studies, the examiner should provide a 
description of all current symptomatology 
related to the veteran's service-
connected Boeck's sarcoidosis with 
tuberculosis bronchial lymph node, and 
(a) specify whether the veteran's 
sarcoidosis/tuberculosis is active or 
inactive; (b) determine whether the 
disability includes pulmonary fibrosis, 
dyspnea on exertion, or impairment of 
health; and (c) describe the severity of 
his symptomatology (i.e. "mild", 
"moderate," "severe," or 
"pronounced").  The examiner should 
also provide the predicted Forced Vital 
Capacity (FVC) or the Diffusion Capacity 
of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)).  

3.  Then, the RO should carefully review 
the examination report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, including any requested 
findings and/or opinions on examination, 
remedial action must be undertaken.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

4.  The RO should then review this claim, 
to include consideration of whether the 
provisions of the new regulations 
pertaining to the evaluation of pulmonary 
disabilities are applicable to the 
veteran's claim; if so, they should apply 
the regulatory criteria most favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  The RO should also 
specifically document consideration of 38 
C.F.R. §§ 3.321(b)(1).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
The case should then be returned to the Board for further 
consideration. 

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

